Exhibit 10.1

Evercore Partners Inc.

55 East 52nd Street

43rd Floor

New York, NY 10055

June 29, 2007

HAND DELIVERY

PERSONAL AND CONFIDENTIAL

Mr. David E. Wezdenko

c/o Evercore Partners Inc.

55 East 52nd Street

43rd Floor

New York, NY 10055

Dear David:

This letter agreement (this “Agreement”), dated as of the date first written
above (the “Execution Date”), is entered into by and between David E. Wezdenko
(hereinafter referred to as “you” or “Executive”) and each of the entities
listed on Schedule A hereto (collectively, with each of their respective
affiliates, the “Company” or “Evercore”) (which, together with their successors,
subsidiaries, officers, directors, partners and equityholders are collectively
referred to as the “Beneficiaries”). This Agreement is intended to confirm the
mutual understanding and agreement relating to the winding-up and termination of
your employment with and performance of services for the Company, whether
pursuant to your capacity with the Company as a director, officer, employee,
managing member, partner, or member of any committee of the Company. Except as
otherwise provided herein, capitalized terms used but not otherwise defined in
the Agreement shall have the meanings ascribed to them in (i) the Amended and
Restated Limited Partnership Agreement of Evercore LP, dated as of August 7,
2006 (“Original EVR LP Agreement”) as supplemented by the Supplement to the
Original EVR LP Agreement, dated August 10, 2006 (together with the Original EVR
LP Agreement, the “EVR LP Agreement”) and (ii) the Third Amended and Restated
Limited Liability Company Agreement of Evercore Partners II L.L.C. (“EP II”),
dated as of August 10, 2006 (the “EP II LLC Agreement”).

You hereby acknowledge and agree that you and the Company, on behalf of the
Beneficiaries, have agreed to resolve and settle any and all disputed claims and
differences between the parties, including, but in no way limited to, any
differences that might arise in connection with your employment with or
performance of services for the Company, your rights as an equityholder, member
or other interest holder in the Company, and the winding-up and termination of
your employment or performance of services for the Company.



--------------------------------------------------------------------------------

In consideration of the recitals, promises and other good and valuable
consideration specified herein, the receipt and sufficiency of which are hereby
acknowledged, you and the Company, on behalf of all of the Beneficiaries, agree
and covenant as follows:

 

A. TRANSITION PERIOD

 

  1. Transition Services

During the period commencing with the Execution Date and ending on the date (the
“Termination Date”) which is the earlier of (i) September 30, 2007 (or such
earlier date as the parties may agree in writing), and (ii) the date your
employment with the Company is terminated by reason of your death, permanent
disability, resignation or termination by the Company following any material
breach of your obligations pursuant to Sections A.1, E.1 and G.1 of this
Agreement or “RSU Cause” which is defined as the occurrence of clauses (ii) –
(v) (other than (i) of clause (v)) of the definition of Cause included in the
RSU Agreement (as defined below) (such period, the “Transition Period”), you
shall remain employed by the Company on the terms and conditions set forth
herein.

During the Transition Period, you will take such actions as may be reasonably
necessary to accomplish an orderly transition of your responsibilities to other
Company employees and perform such other tasks as may be reasonably requested by
the Company’s Chief Financial Officer (the “Transition Projects”). During the
Transition Period, other than sick leave and vacation days taken in accordance
with Company policies, you will be present at the Company’s offices on a daily
basis and will maintain a full-time working schedule.

You further expressly agree and acknowledge that during the Transition Period
and any time thereafter, you (i) shall have no authority or duty to act as an
agent of the Company, except on authority specifically so delegated, and you
shall not represent to the contrary to any person, (ii) you shall not undertake
to commit the Company to any course of action in relation to third persons, and
(iii) you shall only consult, render advice and work on such tasks that are
expressly assigned to you, including with respect to the Transition Projects.

 

  2. Transition Compensation

The Company shall pay you a base salary at the annual gross rate of $500,000
during the Transition Period, payable in substantially equal installments in
accordance with the Company’s normal payroll practices. To the extent the
Termination Date occurs as a result of any reason included in the first sentence
of Section A.1 other than your resignation or material breach of your
obligations pursuant to Sections A.1, E.1 and G.1 of this Agreement or RSU
Cause, you (or your estate, in the case of your death) shall continue to receive
payments in amounts and as frequently as contemplated by the first sentence of
this Section A.2 from the Termination Date until December 31, 2007. During the
Transition Period you will also continue to be eligible to participate in the
welfare, pension and other employee benefit plans and programs of the Company in
which you were participating as of the Execution Date. In addition, without
limiting the foregoing, you shall be entitled to; (i) payment for your accrued
and unused vacation days within 30 days following the Termination Date, and
(ii) reimbursement by the Company for all reasonable business-related expenses
you have incurred or will incur during the Transition Period in connection with
the performance of your duties in accordance with its policies, which
reimbursement shall be made promptly following your submission of a request for
reimbursement but in no event later than 90 days following the Termination Date.

 

2



--------------------------------------------------------------------------------

Subject to your continued compliance with the provisions of Section A.1, E.1 and
G.1 of this Agreement and the non-occurrence of RSU Cause during the Transition
Period, your execution and non-revocation of this Agreement and your execution
and non-revocation of a general release substantially in the form attached
hereto as Exhibit 1 (the “Release of Claims”), the Company shall pay you a
partnership compensation award (the “Partnership Payment”) in the gross amount
of $400,000, which amount shall be paid in a lump sum at the same time that
bonuses are paid to employees generally in respect of 2007, but in no event
later than March 15, 2008.

Except as otherwise provided herein, from and after your Termination Date, you
hereby agree that, by operation of this Agreement, and without any further
action by you or the Company, you shall no longer be an employee of the Company
and you hereby resign and will no longer be a director, officer, managing
member, partner, or member of any committee of the Company as of the Termination
Date.

For a period commencing on the Termination Date and ending June 30, 2008 (the
“Health Benefit Period”), the Company will waive the applicable premium payable
for continued medical, dental and vision benefits (“Health Benefits”) under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”) to the
extent that premium exceeds the amount payable for such benefits by senior
managing directors of the Company from time to time during the Health Benefit
Period. After the Health Benefit Period, any additional period of COBRA
continuation coverage will be solely at your expense in accordance with
COBRA. As a condition of receiving the premium waiver described above, you must
timely elect COBRA coverage.

 

B. EVERCORE LP PARTNERSHIP INTERESTS

Subject to your compliance with the provisions of Section E.1 of this Agreement,
the non-occurrence of RSU Cause during the Transition Period, your execution and
non-revocation of this Agreement, and your execution and non-revocation of the
Release of Claims, for purposes of Sections 8.01, 8.02 (other than the
reallocation to you of any forfeited Initial Unvested Units pursuant to
Section 8.02(b) or (c)), 8.03 and 8.04 of EVR LP Partnership Agreement, you
shall be considered an Employed Initial Non-Founding Limited Partner (i.e. you
shall not be considered to have terminated employment with the Company other
than by reason of your death or Disability) despite not being employed by the
Company or any of its affiliates following the Termination Date. For the
avoidance of doubt, for purposes of the vesting provisions of Section 8.01 of
the EVR LP Agreement, your Unvested Class B-1 Units of Evercore LP shall vest
and shall thereafter be Vested Units for all purposes of the EVR LP Agreement
upon the earliest to occur of the events listed in Section 8.01(a)(ii) of the
EVR LP Agreement.

 

C. CARRIED INTEREST PARTICIPATION WITH RESPECT TO ECP II

 

  1. Defined Terms

As used below, the following terms shall have the following meanings:

“ECP II” shall mean Evercore Capital Partners II L.P., a Delaware limited
partnership, together with its alternative investment vehicles and parallel
investment partnerships.

 

3



--------------------------------------------------------------------------------

“ECP II Partnership Agreement” shall mean the Fourth Amended and Restated
Limited Partnership Agreement of ECP II, dated as of March 28, 2003, as amended.

 

  2. Profit Sharing Percentage Applicable to Funded Portfolio Investments

Following the repurchase of the applicable Repurchase Percentage pursuant to
Section 4.4 of the EP II LLC Agreement, with respect to Funded Portfolio
Investments in which you have a Profit Sharing Percentage, you shall be entitled
to your share of Carried Interest Proceeds from such Funded Portfolio
Investments in which you have a remaining Profit Sharing Percentage as provided
on Schedule B (attached hereto), subject to adjustment pursuant to Section E.2.

 

  3. Profit Sharing Percentage Applicable to Unfunded Portfolio Investments

As of the eighth day after the Execution Date (the “Effective Date”), your
Profit Sharing Percentage applicable to Unfunded Portfolio Investments of EP II
shall be zero percent (0%).

 

  4. Capital Commitment

As of the Effective Date, with respect to EP II , you shall remain obligated for
further capital contributions with respect to your Profit Sharing Percentage
applicable to unrealized Funded Portfolio Investments. You shall not be
obligated to make any payments or capital contributions to ECP II or EP II,
other than pursuant to this Section C.4 and Section C.5 hereof.

 

  5. Clawback Obligations

You shall remain liable for your portion (based on the percentage that the
amount of aggregate After-Tax Carried Interest Proceeds with respect to ECP II
distributed or deemed distributed to you represents of the amount of aggregate
After-Tax Carried Interest Proceeds with respect to ECP II distributed or deemed
distributed directly or indirectly to all members of EP II) of any Interim GP
Clawback Amount, Final Clawback Amount, Giveback Obligation or indemnification
liabilities or other contingent liabilities for extraordinary expenses of EP II,
such as litigation. Your obligations under the Guarantee (as such term is
defined in the ECP II Partnership Agreement) of ECP II with respect to
obligations of EP II to the limited partners of ECP II shall also survive the
Effective Date in accordance with the terms thereof. All distributions of
Carried Interest Proceeds in respect of ECP II to which you are entitled may be
subject to 100% holdback (the “Holdback Percentage”) by the Company in respect
of any future obligations which you may have pursuant to this Section C.5
(notwithstanding any amounts placed in escrow pursuant to the ECP II Partnership
Agreement); provided further that you shall be entitled to receive from the
Company cash advances (“Tax Advances”) in an amount sufficient to pay any tax
liability with respect to taxable income to you in respect of distributions of
Carried Interest Proceeds deemed distributed to you, which are subject to
holdback by the Company pursuant to this Section C.5; and provided further that,
until the aggregate amount of all Tax Advances made to you pursuant to this
Section C.5 are repaid in full, the Company shall have the right of set-off to
apply any amounts payable to you pursuant to this Agreement against the amount
of any Tax Advances made to you pursuant to this Section C.5 which have not been
repaid in full by you.

 

4



--------------------------------------------------------------------------------

D. OTHER EVERCORE ENTITIES

You and the Company agree that, as of the Effective Date, except as expressly
provided in this Agreement and except with respect to your (i) 124,748 Vested
and 77,155 Unvested Class B-1 Units of Evercore LP (such amount subject to
adjustment in accordance with the EVR LP Agreement) and (ii) 2,750 vested and
2,250 unvested restricted stock units issued by the Company (such amount subject
to adjustment in accordance with the 2006 Evercore Partners Inc. Stock Incentive
Plan), you shall have no economic or other interests of any nature (whether
vested or unvested, known or unknown, existing or future) in the Company and you
shall not be entitled to any payments, redemptions, reimbursements or
compensation from the Company, including in respect of any capital accounts you
may have had with respect to the Company.

Your Restricted Stock Unit Award Agreement effective as of August 11, 2006 (“RSU
Agreement”) is hereby amended to provide that notwithstanding your termination
of employment: (i) the Shares (as defined in the RSU Agreement) issuable with
respect to your vested RSUs shall be delivered on the fifth anniversary of the
Company’s initial public offering (the “IPO”), or as soon as practicable
thereafter, but in no event later than December 31 of the calendar year in which
such fifth anniversary occurs; (ii) your unvested RSUs shall become 100% vested
upon the earlier of your death or the occurrence of one of the events listed in
paragraph 2(a)(ii)(B) of the RSU Agreement if such event is also a change in
control event within the meaning of Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended or any regulations or Treasury
guidance promulgated thereunder; provided, however, that if vesting pursuant to
this clause (ii) shall not have occurred by the eighth anniversary of the IPO,
such unvested RSUs shall be forfeited; and (iii) the Shares issuable with
respect to the RSUs that become vested under clause (ii) shall be delivered on
or as soon as practicable after the later of the applicable vesting date under
clause (ii) or the fifth anniversary of the IPO, but no later than December 31
of the calendar year in which such trigger for delivery occurs.

For the avoidance of doubt, in no event shall this Section D be deemed to be a
waiver or relinquishment of any right you may have to receive amounts
representing a return of capital with respect to capital contributions made by
you directly or indirectly in respect of Portfolio Investments of ECP II to the
extent that such amounts are actually received by EP II.

 

E. POST-EMPLOYMENT AND OTHER COVENANTS; CONDITIONS TO POST-EMPLOYMENT PAYMENTS
AND ENFORCEMENT

 

  1. Post-Employment Covenants

You shall continue to be subject to and bound by the terms and provisions of the
Confidentiality, Non-Solicitation and Proprietary Information Agreement dated as
of May 12, 2006 by and between you and Evercore LP (the “May 12 Agreement”),
which supersedes any other post-employment covenants (other than covenants
contained in this Agreement) contained in any other limited liability company
agreement, limited partnership agreement, terms letter or other agreement to
which you and any of the entities comprising the Company were or are a party,
except that as of the Termination Date, you shall not be bound by
Section 2(a)(i) (Non-Competition) of the May 12 Agreement.

 

5



--------------------------------------------------------------------------------

  2. Conditions to Post-Employment Payments and Enforcement of Post-Employment
and Other Covenants

You hereby acknowledge and agree that your right to receive any Profit Sharing
Percentage applicable to Funded Portfolio Investments not repurchased by the
Company to which you may be entitled pursuant to this Agreement (collectively,
the “Post-Employment Profit Sharing Percentage”) is explicitly conditioned upon
your agreement to comply with the covenants set forth in Section E.1 of this.
Upon any failure by you to comply with such covenants, you shall have failed to
satisfy the conditions to your right to receive the Post-Employment Profit
Sharing Percentage and the Company shall have right to repurchase all or a
portion of the Post-Employment Profit Sharing Percentage, and the Company shall
have no further obligations (whether express, implied or otherwise) to make any
Profit Sharing Percentage payments to you.

 

F. RELEASE; INDEMNIFICATION; EXECUTIVE REPRESENTATIONS

For and in consideration of the payments and benefits as expressly set forth
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, you hereby release and forever discharge each of the
Beneficiaries (including, without limitation, the Company) and their respective
past, current and future affiliates, subsidiaries, predecessors, successors,
assigns, officers, directors, employees, agents, stockholders, attorneys, and
insurers, (hereinafter collectively referred to as the “Released Parties”), of
and from any and all debts, obligations, promises, covenants, agreements,
contracts, bonds, controversies, suits, claims and causes of action, known or
unknown, existing or arising in the future, of every kind and nature whatsoever,
contract, tort or otherwise, which may heretofore have existed or which may now
exist, up to and including the date hereof, with such released claims including,
without limitation, any and all claims or rights you may have under any federal,
state or local laws or regulations pertaining to employment or employment
discrimination, including all claims for wages, all claims for discrimination
based on any protected characteristic whatsoever, all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e
et seq., the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Section 1001 et seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq. and the Family and Medical Leave Act of 1992,
29 U.S.C. Section 2601 et seq., the New York Human Rights Law, Exec. Law
Section 290 et seq., as amended, the New York Labor Law, the New York City
Administrative Code, and any and all claims or rights arising under statute,
regulation, contract, covenant, public policy, tort or otherwise; provided that
this release shall not apply to (i) any claims which you may have for breach of
this Agreement, including any payments or the provision of any benefits to which
you are entitled under this Agreement (or any other agreement referenced herein,
to the extent this Agreement provides for such other agreement’s continued
applicability), or (ii) your right to indemnification in accordance with the EVR
LP Agreement, the certificate of incorporation and by-laws of the Company, any
other agreement with the Company (to the extent this Agreement provides for such
other agreement’s continued applicability) or applicable law.

 

6



--------------------------------------------------------------------------------

You hereby represent that as of the date hereof, you have not filed any action,
complaint, charge, grievance or arbitration against any of the Released Parties.
You further represent and agree that if any claim is prosecuted in your name
before any court or administrative agency, then, to the extent permissible under
applicable law, you hereby waive and agree not to take any award or other
damages from such suit. You fully understand that this Agreement is a legally
binding document.

You understand that by entering into this Agreement, the Released Parties do not
admit, and each specifically denies, any liability, wrongdoing or violation of
any law, statute, regulation, agreement or policy, and you agree not to assert
that this Agreement is an admission of guilt or wrongdoing on the part of the
Released Parties. You further agree to keep strictly confidential all
non-public, confidential or trade-secret information that you may possess about
the business of the Company or any of the Released Parties or their relations
with regulatory bodies or taxing authorities, unless disclosure is required by
law, or necessary to respond in an appropriate manner to any legal process or
give appropriate and truthful testimony in a legal or regulatory proceeding and
provided, however, that nothing contained herein shall prohibit or limit you
from testifying truthfully, or disclosing information to government officials
strictly in accordance with applicable law.

You acknowledge that you have been given a period of not less than 21 days
within which to consider this Agreement and have had the opportunity to consult
with legal, financial and other personal advisors of your own choosing in
deciding whether to execute this Agreement. You also understand that you have a
period of 7 days after signing this Agreement within which to revoke your
agreement, and that neither the Company nor any other person is obligated to
provide any benefits to you pursuant to this Agreement until 8 days have passed
since your signing of the Agreement without your signature having been revoked.
You understand that any revocation of this Agreement must be received by the
Company’s legal counsel within the seven-day revocation period. Finally, you
have not been forced or pressured in any manner whatsoever to sign this Release,
and you agree to all of its terms voluntarily. You represent and acknowledge
that no representation, statement, promise, inducement, threat or suggestion has
been made by any of the Released Parties or by any other individual to influence
you to sign this Agreement except such statements as are expressly set forth
herein or in this Agreement.

You understand and agree that you must continue to abide by the May 12
Agreement.

You acknowledge that you have carefully read this Agreement, that you understand
it, that you have been advised that you have the right to consult an attorney
with respect to its provisions, and that you are voluntarily entering into it.

 

G. MISCELLANEOUS

 

  1. Covenant to Cooperate

You agree to reasonably cooperate with Evercore at its request from the date of
this Agreement in respect of any matters in respect of or relating to this
Agreement and to provide truthful testimony if required, with respect to any
outstanding Evercore personnel or other issues

 

7



--------------------------------------------------------------------------------

with which you had involvement during your employment with Evercore; provided
that you will be provided reasonable advance notice of any cooperation requested
and such cooperation request is reasonable in time, place and manner (taking
into account the obligations you may have to a subsequent employer); provided
further that Evercore agrees to reimburse you for your reasonable out-of-pocket
costs and expenses incurred in connection therewith and, to the extent such
cooperation exceeds 120 hours of your time following the Termination Date, you
will be paid at the rate of $250 per hour.

 

  2. Timing of Payments

Except as otherwise provided by this Agreement (including as a result of Section
G.5 hereof), you agree that all payments to be made to you by the Companies
pursuant to this Agreement shall be made at such times as the relevant Company
makes payments to its other members, partners or stockholders, as applicable, in
accordance with customary Evercore practices.

 

  3. Tax Withholdings and Other Required Deductions

You agree that all payments made hereunder shall be less tax withholdings and
other deductions as required by law.

 

  4. Attorneys’ Fees

You will be reimbursed for reasonable attorneys’ fees, not to exceed $15,000,
incurred by you in connection with your review of this Agreement.

 

  5. Section 409A

This Agreement is intended to comply with Section 409A and shall be construed in
such manner as to satisfy the requirements of Section 409A. If any provision of
this Agreement or other agreements referenced herein would cause you to incur
any additional tax or interest under Section 409A, then upon your request, the
Company will reasonably cooperate in the amendment of such provision in such
manner as to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A;
provided that this paragraph will not require the Company to amend this
Agreement in any manner that would increase any economic obligation of the
Company.

 

H. SEVERABILITY

If a court determines that any restriction with regard to covenants contained in
Section E.1 above is unenforceable to any extent, such provision shall not be
rendered void but shall be modified to apply to the maximum extent as the court
may determine to be enforceable. If a court determines that any such provision
cannot be modified so as to become enforceable, such determination shall not
affect the enforceability of any other provision of this Agreement.

 

8



--------------------------------------------------------------------------------

I. GOVERNING LAW

This Agreement will be governed, construed and interpreted under the laws of the
State of New York.

 

J. ENTIRE AGREEMENT/COUNTERPARTS/SUCCESSORS

This Agreement (and the other agreements referenced herein) constitutes the
entire understanding of the parties and supersedes all prior agreements and
understandings between the parties. Without limiting the foregoing, the
following agreements shall remain in full force and effect, in each case, to the
extent modified herein: (i) the EP II LLC Agreement, (ii) the EVR LP Agreement,
and (iii) the RSU Agreement. In the event of a conflict between any term or
provision of such agreements and understandings and any term or provision of
this Agreement, the applicable terms and provisions of this Agreement will
govern and prevail. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. This Agreement may not be modified or changed except by
written instrument executed by all parties. This Agreement may be executed in
counterparts, each of which shall constitute an original and which together
shall constitute a single instrument. This Agreement shall inure to the benefit
of and be binding upon the successors and personal or legal representatives,
executors, administrators, heirs, distributes, devisees and legatees of the
parties hereto.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

If this letter correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

    Very truly yours, Evercore LP     Evercore Partners Inc. By:   /s/ Adam B.
Frankel     By:   /s/ Adam B. Frankel Name:   Adam B. Frankel     Name:   Adam
B. Frankel Title:   Corporate Secretary     Title:   Corporate Secretary

 

Evercore Partners II L.L.C. By:   /s/ Adam B. Frankel Name:   Adam B. Frankel
Title:   Corporate Secretary

 

Reviewed, approved and agreed: /s/ David E. Wezdenko David E. Wezdenko

Dated: June 29, 2007

 

10



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF RELEASE OF CLAIMS

For and in consideration of the payments and benefits as described in the letter
agreement between me and Evercore Partners Inc. and each of the other entities
listed on Schedule A thereto (collectively, with each of their respective
affiliates, the “Company”), dated June 29, 2007 (the “Letter Agreement”), and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, I hereby release and forever discharge the Company (which,
together with its successors, subsidiaries, officers, directors, partners and
equityholders are collectively referred to as the “Beneficiaries”) and its
respective past, current and future affiliates, subsidiaries, predecessors,
successors, assigns, officers, directors, employees, agents, stockholders,
attorneys, and insurers (hereinafter collectively referred to as the “Released
Parties”), of and from any and all debts, obligations, promises, covenants,
agreements, contracts, bonds, controversies, suits, claims and causes of action,
known or unknown, existing or arising in the future, of every kind and nature
whatsoever, contract, tort or otherwise, which may heretofore have existed or
which may now exist, up to and including the date hereof, with such released
claims including, without limitation, any and all claims or rights I may have
under any federal, state or local laws or regulations pertaining to employment
or employment discrimination, including all claims for wages, all claims for
discrimination based on any protected characteristic whatsoever, all claims
under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. Section 1001 et seq., the Fair Labor Standards Act,
as amended, 29 U.S.C. Section 201 et seq., the Americans with Disabilities Act,
as amended, 42 U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973,
as amended, 29 U.S.C. Section 701 et seq. and the Family and Medical Leave Act
of 1992, 29 U.S.C. Section 2601 et seq., the New York Human Rights Law, Exec.
Law Section 290 et seq., as amended, the New York Labor Law, the New York City
Administrative Code, and any and all claims or rights arising under statute,
regulation, contract, covenant, public policy, tort or otherwise; provided that
this release shall not apply to (i) any claims which I may have for breach of
the Letter Agreement, including any payments or the provision of any benefits to
which I am entitled under the Letter Agreement (or any other agreement
referenced therein, to the extent the Letter Agreement provides for such other
agreement’s continued applicability), or (ii) my right to indemnification in
accordance with the EVR LP Agreement (as defined in the Letter Agreement), the
certificate of incorporation and by-laws of the Company, any other agreement
with the Company (to the extent the Letter Agreement provides for such other
agreement’s continued applicability) or applicable law.



--------------------------------------------------------------------------------

SCHEDULE A

THE COMPANY

Evercore Partners Inc.

Evercore LP

Evercore Partners II L.L.C.